                           United States District Court
                                     for the
                           Southern District of Florida

Guillermo Quinones,                )
Plaintiff,                         )
                                   )
v.                                 ) Civil Action No. 19-24560-Civ-Scola
                                   )
William A. Keefer and others,      )
Defendants.                        )
           Order Denying Motion for Certificate of Appealability
       Plaintiff   Guillermo     Quinones       filed  his    “Appellate    Request
Permission/Leave to File a Delayed Appeal,” which the Court construes as a
motion for a certificate of appealability. (Mot., ECF No. 9.) The motion purports
to seek leave to appeal this Court’s January 16, 2020 Order denying a motion
for reconsideration of the Court’s November 12, 2019 dismissal of this case.
(See Order Den. Recons., ECF No. 7; Order Dismissing Case, ECF No. 5.)
       Upon review of the record, the Court finds that the Plaintiff is not entitled
to a certificate of appealability. A certificate of appealability may issue “only if
the applicant has made a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). This standard is satisfied when “reasonable
jurists could debate whether (or, for that matter, agree that) the petition should
have been resolved in a different manner.” Slack v. McDaniel, 529 U.S. 473,
484 (2000). As this Court previously observed, the Plaintiff has already filed
various petitions for postconviction relief, each of which was denied and
affirmed on appeal. (ECF No. 5 (citing Case Nos. 01-cv-02615-FAM and 08-cv-
22723-FAM).) Since that time, the Plaintiff filed this lawsuit, which the Court
has dismissed as frivolous. The Plaintiff’s untimely motion fails to present
issues that “reasonable jurists could debate.” Slack, 529 U.S. at 484; see also
Daniels v. United States, 2017 WL 4250714, *1 (11th Cir. Apr. 17, 2017)
(“reasonable jurists would not debate the district court’s denial of [the
petitioner’s] construed Rule 59(e) motion, and, thus, her motion for a certificate
of appealability in that matter is also denied.”). Consequently, this Court
denies the Plaintiff’s motion for Certificate of Appealability (ECF No. 9).
      Done and ordered, in chambers at Miami, Florida, on April 14, 2020.


                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
